DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050110802 A1 (Avinash), in view of US 20100150443 A1 (Zahniser) and in further view of US 20150297949 (Aman).
Regarding Claim 1, Avinash teaches:
A system for segmentation of a gray scale video stream, comprising: a controller; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to: receive an original image, wherein the original image is associated with a predefined first threshold pixel value and a predefined second threshold pixel value; extract a first set of pixels that are greater than the predefined first threshold pixel value of the original image; perform a first connectivity analysis based on the extracted first set of pixels, wherein the connectivity analysis includes identifying a first connected area and a first set of edge pixels surrounding the first connected area; extract a second set of pixels that are greater than the predefined second threshold pixel value of the original image, wherein the second threshold pixel value is less than the first threshold pixel value; overlay the first set of edge pixels surrounding the first connected area onto the extracted second set of pixels; expand the overlaid first set of edge pixels surrounding the first connected area with the a system and methods that reads image data, segment image data into multiple sections based on multiple thresholds, T1 and T2; structure, non-structure areas (connectivity and edges of two set of pixel regions) and overlap area; perform operations differently on three sections and blending overlapped areas with weighted method that would classify the overlapped areas as structure, non-structure, or anything between depending on how weights are applied (i.e. overlapped areas are removed); finally three sections are combined to output segmented image).
Avinash teaches using multiple thresholds to segment the object. Avinash does not teach explicitly on edge expansion based on different threshold pixels. However, Zahniser teaches (Zahniser: Figs. 3-6, an input pixels are sorted based on multiple threshold attribute values; the sorted pixels are labelled e.g. Figs. 3b, 3e-g; for each iteration, the edge of A is expanding based on joint of two groups, e.g. Figs. 3c (groups A and B) and 3k-3i (groups A and C); and further illustrated in Figs. 5-6 for complex object images after segmentation process).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Avinash with using multiple thresholds to segment the object. Avinash does not teach explicitly on edge expansion based on different threshold pixels as further taught by Zahniser. The advantage of doing so is to provide an improve segmentation process for accuracy, especially for cells that might be too large or too small (Zahniser: [0004]-[0011]).
Avinash does not illustrate explicitly analyzing connectivity area. However, Aman teaches (Aman: Figs. 6a-f, foreground pixels are analyzed to generate connectivity line of the object and maximal bounding box, e.g. Fig. 6a).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Avinash with analyzing connectivity area as further taught by Aman. The advantage of doing so is to provide a mechanism to track a sport events or any fast moving events automatically (Zahniser: [0110]-[0129]).
Regarding Claim 2, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the first connectivity analysis includes expanding a plurality of lines from the first set of edge pixels surrounding the first connected area, wherein the lines extend away from the first set of edge pixels until an end of the line 
Regarding Claim 3, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the second connectivity analysis includes expanding a plurality of lines from the second set of edge pixels surrounding the second connected area, wherein the lines extend away from the second set of edge pixels until an end of the line corresponds to a pixel value greater than a predetermined second expansion pixel value, and connecting the end of extended lines to define a second boundary of a second segmentation for the second threshold image (Zahniser: Figs. 3-6).
Regarding Claim 4, Avinash as modified teaches all elements of Claims 1-2. Avinash as modified further teaches:
The system of Claim 2, wherein the first segmentation is associated with a first object in the original image (Zahniser: Figs. 5-6; Aman: Fig. 6a, helmet, stick, and puck).
Regarding Claim 5, Avinash as modified teaches all elements of Claims 1/3. Avinash as modified further teaches:
The system of Claim 3, wherein the second segmentation is associated with a second object in the original image (Zahniser: Figs. 5-6; Aman: Fig. 6a, helmet, stick, and puck).
Regarding Claim 6, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
cell division).
Regarding Claim 7, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the specific event includes an object division, an object fusion, an object shape alteration, or combinations thereof (Zahniser: Figs. 5-6; Aman: Fig. 6a).
Regarding Claim 8, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the controller is configured to correspond the segmented area to an object identification that represents a tracking target segmented area (Aman: Figs. 6a-f).
Regarding Claim 9, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the controller is configured to assign a cell lineage number that represents the segmented area corresponding to a group of cells derived from the same progenitor (Zahniser: Figs. 3a-n, each pixel group is labelled; Aman: Fig. 6a, the stick and helmet are associated with a single player).
Regarding Claim 10, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
a player with multiple objects).
Regarding Claim 11, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the controller is configured to evaluate an area size of the segmented area, a brightness of the segmented area, the degree of attachment of the segmented area with other segmented area, or combinations thereof (Zahniser: [0025]-[0026], brightness is used as one of threshold to sort and group pixels).
Regarding Claim 12, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the controller is configured to store information related to the segment area into a database (Aman: Figs. 6a-f, segmented objects, background info etc. are generated and stored).
Regarding Claim 13, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the controller is configured to track the segmented area during a time frame included in a video stream by merging segmented areas, dividing segmented areas, or combinations thereof (Aman: Figs. 6b-f, tracking during various operations).
Regarding Claim 14, Avinash as modified teaches all elements of Claim 1. Avinash as modified further teaches:
The system of Claim 1, wherein the controller is configured to track the segmented area by overlaying at least one segment area including the target area in a first time frame with the segmented area in a subsequent time frame from the first time frame (Aman: Figs. 6b-f and others, where tracking is essential based on time sequenced frames on tracked object(s)).
Allowable Subject Matter
The Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649